OPINION
By the Court,
Zenoff, J.:
Appellant contends that the warrant of execution rendered on April 9, 1968 directing death by administration of lethal gas on May 2, 1968 is invalid because the judge who signed the warrant was not the successor in office of the judge who heard the plea of guilty as required by NRS 176.495(3).
Whether the warrant was valid or not is moot. The time set for execution has passed and a new warrant will be required.
The new warrant should be drawn and signed by the judge of Department Three of the Eighth Judicial District Court in accordance with NRS ¿76.495(3 ).
Collins, C. J., Batjer and Thompson, JJ., concur.